IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP SMALL CAP GROWTH PORTFOLIO CALVERT VP SRI EQUITY PORTFOLIO AND CALVERT VP INCOME PORTFOLIO February 12, Dear Policy Owner: I am writing to inform you of the upcoming joint special meeting of shareholders (the “Meeting”) of Calvert VP Small Cap Growth Portfolio, Calvert VP SRI Equity Portfolio and Calvert VP Income Portfolio, each a series of Calvert Variable Series, Inc. (“CVS”), to be held on April 11, 2014 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814. As an owner of a variable annuity or variable life insurance policy issued by an insurance company, you have the right to instruct your insurance company how to vote the shares of each Merging Portfolio (as defined below) it holds under your policy with respect to the proposals described below. The CVS Board of Directors (the “Board”) recommends that the Calvert VP Small Cap Growth Portfolio, Calvert VP SRI Equity Portfolio and Calvert VP Income Portfolio be combined with the respective Acquiring Portfolio identified in the chart below, each in a tax-free reorganization (each a “Reorganization”). Merging Portfolio Acquiring Portfolio Calvert VP Small Cap Growth Portfolio Calvert VP Russell 2000 Small Cap Index Portfolio Calvert VP SRI Equity Portfolio Calvert VP S&P 500 Index Portfolio Calvert VP Income Portfolio Calvert VP Investment Grade Bond Index Portfolio You are being asked to vote on a proposal to exchange the assets of your Merging Portfolio for shares of equal value of the respective Acquiring Portfolio. If the Agreement and Plan of Reorganization applicable to your Merging Portfolio is approved by policy owners, and your policy remains invested in that Merging Portfolio through the closing of the Reorganization, your policy will be invested in shares of the Acquiring Portfolio listed next to that Merging Portfolio in the chart above. Details of the Reorganization applicable to your Merging Portfolio, the voting process and the special meeting are set forth in the enclosed Prospectus/Proxy Statement. The Prospectus/Proxy Statement also compares the strategies, expenses and performance of each Merging Portfolio with those of the respective Acquiring Portfolio. The Board and I believe the Reorganizations offer you the opportunity to pursue your investment goals in a larger fund with a comparable performance history that may benefit from economies of scale over the long-term. After careful consideration, the Board has unanimously approved the Reorganizations and believes the Reorganizations are in the best interests of Calvert VP Small Cap Growth Portfolio, Calvert VP SRI Equity Portfolio, Calvert VP Income Portfolio and you, as an owner of a policy invested in one or more of these portfolios. The Board recommends that you vote FOR these proposals. Regardless of whether you plan to attend the Meeting in person, PLEASE VOTE VIA THE INTERNET OR TELEPHONE OR COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the Meeting. Your internet or telephone vote or your properly executed proxy card must be received by 9:00 a.m., Eastern Time, on April 11, 2014. If you vote by internet or telephone or return a proxy card you may still attend the Meeting in person and you may change your vote by submitting a revised proxy card. However, attendance in person at the Meeting by itself will not automatically revoke your vote. I appreciate the time you will take to review these important matters. If we may be of any assistance, please call us at 800-368-2745. Our hearing-impaired shareholders may call 800-541-1524 for a TDD connection. Sincerely, Barbara J. Krumsiek Chairperson YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF THE CALVERT VP SMALL CAP GROWTH PORTFOLIO, CALVERT VP SRI EQUITY PORTFOLIO OR CALVERT VP INCOME PORTFOLIO ARE ATTRIBUTABLE TO YOUR POLICY. IN ORDER TO AVOID THE UNNECESSARY EXPENSE OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY. CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP SMALL CAP GROWTH PORTFOLIO CALVERT VP SRI EQUITY PORTFOLIO AND CALVERT VP INCOME PORTFOLIO NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To be held on April 11, 2014 To the Policy Owners: NOTICE IS HEREBY GIVEN that a Joint Special Meeting of Shareholders of the Calvert VP Small Cap Growth Portfolio, Calvert VP SRI Equity Portfolio and Calvert VP Income Portfolio, each a series of Calvert Variable Series, Inc., will be held on Friday, April 11, 2014 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, as may be adjourned from time to time (the “Meeting”), for the purposes listed below: For Shareholders of the Calvert VP Small Cap Growth Portfolio To approve a proposed Agreement and Plan of Reorganization (the “Reorganization Plan”), providing for the transfer of all of the assets of the Calvert VP Small Cap Growth Portfolio, a series of Calvert Variable Series, Inc., to the Calvert VP Russell 2000 Small Cap Index Portfolio, a series of Calvert Variable Products, Inc., in exchange for Class I shares of the Calvert VP Russell 2000 Small Cap Index Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP Russell 2000 Small Cap Index Portfolio to the holders of Calvert VP Small Cap Growth Portfolio shares in liquidation and subsequent termination of the Calvert VP Small Cap Growth Portfolio. For Shareholders of the Calvert VP SRI Equity Portfolio To approve a proposed Agreement and Plan of Reorganization (the “Reorganization Plan”), providing for the transfer of all of the assets of the Calvert VP SRI Equity Portfolio, a series of Calvert Variable Series, Inc., to the Calvert VP S&P 500 Index Portfolio, a series of Calvert Variable Products, Inc., in exchange for shares of the Calvert VP S&P 500 Index Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP S&P 500 Index Portfolio to the holders of Calvert VP SRI Equity Portfolio shares in liquidation and subsequent termination of the Calvert VP SRI Equity Portfolio. For Shareholders of the Calvert VP Income Portfolio To approve a proposed Agreement and Plan of Reorganization (the “Reorganization Plan”), providing for the transfer of all of the assets of the Calvert VP Income Portfolio, a series of Calvert Variable Series, Inc., to the Calvert VP Investment Grade Bond Index Portfolio, a series of Calvert Variable Products, Inc., in exchange for shares of the Calvert VP Investment Grade Bond Index Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP Investment Grade Bond Index Portfolio to the holders of Calvert VP Income Portfolio shares in liquidation and subsequent termination of the Calvert VP Income Portfolio. * * * To consider and act upon any other business that may properly come before the Meeting. The matters referred to above are discussed in detail in the Prospectus/Proxy Statement attached to this Notice.
